DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33, 36-37 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henderson et al (US 20100040728 A1).
Henderson et al discloses “a process for simultaneously reducing endogenous sucrose levels in food products while levating the levels of soluble dietary fiber. More specifically, the process relates to an enzymatic process for producing fructooligosaccharides in a food product by contacting a food product containing naturally occurring sucrose with a fructosyltransferase. 
Henderson et al discloses:
[0003] In a first aspect, the invention relates to an in situ process for producing fructooligosaccharides (FOSs) in a food product by contacting the food product with a fructosyltransferase (FT) to enzymatically convert the sucrose in the food product to fructooligosaccharides. The FOS increase in the food product results in an increase in dietary fiber content. 
[0004] In a second aspect, the invention relates to an in situ method of reducing the sucrose content or glycemic index of a food product and simultaneously increasing the dietary fiber content of the food product by contacting the food product with a fructosyltransferase to enzymatically convert the sucrose in the food product to fructooligosaccharides, thereby reducing the sucrose content or glycemic index of the food product as compared to a corresponding food product. 
[0005] In some embodiments of the first and second aspects, the fructosyltransferase is contacted as an immobilized enzyme. 
[0006] In a third aspect, the invention relates to a high-fiber beverage produced according to the in situ method of the invention. In one embodiment of this aspect, the high-fiber beverage is a fruit drink (e.g., an orange juice drink or an apple juice drink). 

In regard to the food product, Henderson et al discloses that the food product is preferably a beverage (e.g. a sweet beverage) or a sweetener such as a syrup. Preferred beverages include fruit juices such as, orange, apple, grapefruit, grape, pineapple, cranberry, lemon, prune and lime juices. Particularly preferred beverages are orange and apple fruit juices ([0035]). 
Henderson et al discloses fungal and bacterial sources of fructosyltransferase (FT):
[0043] Fructosyltransferase may also be derived from fungal sources, such as Aspergillus, Aureobasidium and Fusarium. More specific examples include Aspergillus japonicus, such as CCRC 38011; Aspergillus niger, such as ATCC 20611; Aspergillus foetidus (such as NRRL 337); Aspergillus aculeatus; 
[0044] Fructosyltransferases additionally may be derived from bacterial sources, such as Arthrobacter (Fouet, A. (1986) Gene 45:221-225; Sato, Y. et al. (1989) Infect. Immun. 56:1956-1960; and Aslanidis, C. et al., (1989) J. Bacteriol., 171: 6753-6763). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10, 12, 14, 19, 24, 27, 33-37 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (CN 103190665 A) in view of  Henderson et al (US 20100040728 A1) and Watanabe et al (EP 1,233,057 A1.
In regard to claim 1, Cai et al discloses a method for the producing natural vegetable and fruit fermented beverage by:
(i) mixing different types of vegetable and fruit juice according to the same weight ratio and diluting with water to form slurry; 
(ii) hydrolyzing with cellulase (w/w) at constant temperature; 
(iii) adding 2-3% corn oligopeptide powder (w/v) and sugar, sterilizing and cooling;
(iv) inoculating lactic acid bacteria, fermenting, adding calcium carbonate (w/w) when the pH reaches 4, and then continuously fermenting with Leuconostoc mesenteroides; 
(v) inoculating high activity dry yeast (w/v) when pH of the fermentation liquid reaches to 3.5, fermenting, sterilizing and cooling to room temperature; and 
(vi) filtering and homogenizing (Abstract).

Cai et al discloses:
In the step (ii), the adding amount of cellulase is 0.05-0.2% (w/w) and the enzymatic hydrolysis temperature is 45 plus minus 2 degrees C and the time is 2-5 hours. 
In the step (iii), the adding amount of corn oligopeptide powder is 2-3% (w/v) and the adding amount of sugar is 5-10% brown sugar and 5-10% white granulated sugar, the sterilization is performed at 80-90 degrees C for 20-40 minutes and the material is cooled to 30-35 degrees C. 
In the step (iv), the amount of lactic acid bacteria is 2-4 U/1000l, the lactic acid bacteria is Streptococcus thermophilus, Lactobacillus delbrueckii subsp. bulgaricus, Lactobacillus acidophilus, Bifidobacterium and/or Lactobacillus casei, the fermentation temperature is 30-35, the adding amount of calcium carbonate is 0.2-0.5% (w/w), the amount of Leuconostoc mesenteroides is 1-3 U/1000 l, and the continuous fermentation is carried out at 25-35 degrees C. In the step (v), the adding amount of sucrose to fermentation liquid is 0.5-1.5% solution (w/v) and the adding amount of corn oligopeptide powder is 0.5-1.5% (w/v), the sterilization is performed at 80-90 degrees C for 20-40 minutes, the adding amount of active dry yeast is 0.08-0.12% (w/v), the fermentation is carried out at 25-30 degrees C for 24-72 hours and the material is cooled to the room temperature. 
In the step (vi), the homogenization comprises sieving fermentation liquid by 40-80-mesh vibration sieve, filtering the fermentation liquid by high pressure homogenization, where the first homogenization pressure is 14-18 MPa and the second homogenization pressure is 4-5 MPa, and the total pressure is not less than 18 Mpa, adding 0.5-1% maltitol, 0.1-0.2% 
Claims 1 and 42-43 further includes the recitation of dead microbial cells. Henderson et al discloses “a process for simultaneously reducing endogenous sucrose levels in food products while levating the levels of soluble dietary fiber. More specifically, the process relates to an enzymatic process for producing fructooligosaccharides in a food product by contacting a food product containing naturally occurring sucrose with a fructosyltransferase. The invention further relates to a high-fiber food product, produced by the process according to the invention, said food product including fructooligosaccharides” ( [0001]). 
Henderson et al discloses:
[0003] In a first aspect, the invention relates to an in situ process for producing fructooligosaccharides (FOSs) in a food product by contacting the food product with a fructosyltransferase (FT) to enzymatically convert the sucrose in the food product to fructooligosaccharides. The FOS increase in the food product results in an increase in dietary fiber content. 
[0004] In a second aspect, the invention relates to an in situ method of reducing the sucrose content or glycemic index of a food product and simultaneously increasing the dietary fiber content of the food product by contacting the food product with a fructosyltransferase to enzymatically convert the sucrose in the food product to fructooligosaccharides, thereby reducing the sucrose content or glycemic index of the food product as compared to a corresponding food product. 
[0005] In some embodiments of the first and second aspects, the fructosyltransferase is contacted as an immobilized enzyme. 
[0006] In a third aspect, the invention relates to a high-fiber beverage produced according to the in situ method of the invention. In one embodiment of this aspect, the high-fiber beverage is a fruit drink (e.g., an orange juice drink or an apple juice drink). 

In regard to the food product, Henderson et al discloses that the food product is preferably a beverage (e.g. a sweet beverage) or a sweetener such as a syrup. Preferred 
Henderson et al discloses fungal and bacterial sources of fructosyltransferase (FT):
[0043] Fructosyltransferase may also be derived from fungal sources, such as Aspergillus, Aureobasidium and Fusarium. More specific examples include Aspergillus japonicus, such as CCRC 38011; Aspergillus niger, such as ATCC 20611; Aspergillus foetidus (such as NRRL 337); Aspergillus aculeatus; Aureobasidium pullulans, such as ATCC 9348, ATCC 12535; and ATCC 15223 (See, Yuan-Chi Su et al., (1993) Proceedings National Science Council, ROC 17:62-69; Hirayama, M. et al., (1989) Agric. Biol. Chem. 53: 667-673; Hidaka, H., et al., (1988) Agric. Biol. Chem. 52:1181-1187; Boddy, L. M. et al., (1993) Curr. Genet. 24:60-66; and U.S. Pat. No. 4,276,379). 
[0044] Fructosyltransferases additionally may be derived from bacterial sources, such as Arthrobacter (Fouet, A. (1986) Gene 45:221-225; Sato, Y. et al. (1989) Infect. Immun. 56:1956-1960; and Aslanidis, C. et al., (1989) J. Bacteriol., 171: 6753-6763). 

Watanabe et al discloses “[a] sterilized microbial cell which is sterilized by adding a surfactant in process for sterilizing a viable microbial cell having produced therein an industrially useful enzyme or the like, without deactivating the enzyme or the like” (Abstract). 
Watanabe et al discloses:
[0004] As the prior art, there is disclosed a method for sterilizing a recombinant E.coli by adding benzalkonium chloride. (refer to Japanese Patent Application Laying-Open No. 61-152276).
[0005] When heat treatment is employed as a sterilization method, the enzyme of interest or the like should be heat-resistant. Otherwise, it cannot be employed. When a crude enzyme solution is prepared by disrupting cells, complicated operations should be conducted for preparing the crude enzyme solution. Additionally, separation procedure of the enzyme from the reactant solution 
[0006] Although a sterilization method by using an ionic surfactant is known, in general it has a bacteria elimination effect by sterilizing a low concentration of microorganisms, and the achievement of sterilization of a high concentration of microbial cells, what is disclosed in the present invention, has not completely been known.
[0007] The prior art (Japanese Patent Application Laying-Open No. 61-152276) is a method applied only for E. coli. Then, because this is employed in extracting and purifying a physiologically active substance, disruption and agglutination of cells are not a demerit. However, the sterilized microbial cells obtained by the present invention as it is, or after immobilization, are used as a reactive catalyst for material production. Thus, disruption or agglutination of cells becomes a cause for reduction of enzyme activity or reactivity, and trouble of immobilization, and they are extremely disadvantageous for industrial use.
[0008] The inventors made studies on a method for sterilizing, under a relatively moderate condition, viable microbial cells having produced therein a highly versatile and industrially useful enzyme without deactivation of the enzyme. They found sterilization of microbial cells could be accomplished by treating the microbial cells in the presence of a surfactant without deactivation of an industrially useful enzyme, and thereby completed the present invention. In the present invention, "sterilization of microbial cells" means that the number of viable cells is set at substantially zero in a relatively high concentration of microbial cell suspension. Herein, the number of viable cells is set at substantially zero means that the survival rate of the microbial cells becomes 1/10<-5>or less. The survival rate is represented by the rate of the number of viable cells in microbial cell suspension solution to the number of viable cells still existing in sterilization-treated microbial cell suspension solution. The number of viable cells is calculated as follows; diluting a microbial cell suspension solution as a measurement object to the predetermined concentration: inoculating the microbial cell suspension solution onto a viable solid medium; and computing from the dilution factor and the number of microbial cells grown on the solid medium.


Watanabe et al discloses  of inactivated microbial cells retaining enzyme activity as catalysts for material production. Watanabe et al teaches that inactivated microbial cells retaining enzyme activity can be used instead of enzymes as catalysts. Henderson et al also discloses that fructosyltransferases can be from fungi and bacteria. One of ordinary skill in the art would have been motivated to adopt inactivated microbial cells that also retain fructosyltransferase activity for the use instead of fructosyltransferase, based on the problem of reducing the higher production costs brought about by the use of pure enzymes and solving the difficulties in the separation of the enzymes. One of ordinary skill in the art would have been motivated modify Cai et al in view of Henderson et al and Watanabe et al and to employ “dead cells” that retain enzyme activity as a source of fructosyltransferase that could be employed in the method of Cai et al in order to obtain food products that is low in sugar and high in fiber as claimed.
In regard to claim 4, Watanabe et al teaches immobilized inactivated cells ([0008]).
In regard to claims 5-7 and 12 Henderson et al discloses  discloses that fructosyltransferases can also come from fungal and bacterial sources. One of ordinary skill in the art would have been motivated to employ any suitable yeast , fungal or and bacterial strains based on the desired enzyme activity. 
In regard to claim 12, it is noted that fungal species are not required, but rather further limit fungi cells recitation in claim 5. Claim 5 does not require fungi cells.
In regard to claims 14 and 41, Cai et al discloses juice.
In regard to claim 19, Watanabe et al discloses that inactivated microbial cells obtained by the present invention or after immobilization are used as active catalysts for material 
In regard to claim 24, 33 and 37, it is noted that the claimed sugars are reduced as a result of fermentation with yeast. Henderson et al discloses a method of reducing the sucrose content of a food product and simultaneously increasing the dietary fiber content of the food product by contacting the food product with a fructosyltransferase to enzymatically convert the sucrose in the in the food product to fructooligosaccharides, thereby reducing the sucrose content or glycemic index of the food product as compared to a corresponding food product. 
In regard to claims 27, 33 and 36, Cai et al discloses adding 0.5-1% maltitol, 0.1-0.2% galactooligosaccharide
In regard to claims 34-35 and 40, Cai et al discloses the step of sterilization. Watanabe et al further discloses that immobilized inactivated microbial cells can be used. 
In regard to claims 36, Cai et al further discloses sorbitol ([0054]).

Response to arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
Applicant's arguments are directed to the recitation of the “dead cells”. On 01/19/2022, Applicant filed a Declaration Dr. Eran Blachinsky under 37 C.F.R.1.132. Declarant presents experimental data of sugar reduction obtained by contact of orange juice with immobilized dead cells. Th data presented in the Declaration does not show the evidence of an unexpected results, since the applied prior art teaches that immobilized “dead” microbial cells retain enzyme activity and reduction of sugar by the action of enzyme fructosyltransferase (FT).

Further in response to Applicant's arguments, it is noted that  Henderson et al is relied upon as a teaching of:
[0003] In a first aspect, the invention relates to an in situ process for producing fructooligosaccharides (FOSs) in a food product by contacting the food product with a fructosyltransferase (FT) to enzymatically convert the sucrose in the food product to fructooligosaccharides. The FOS increase in the food product results in an increase in dietary fiber content. 
[0004] In a second aspect, the invention relates to an in situ method of reducing the sucrose content or glycemic index of a food product and simultaneously increasing the dietary fiber content of the food product by contacting the food product with a fructosyltransferase to enzymatically convert the sucrose in the food product to fructooligosaccharides, thereby reducing the sucrose content or glycemic index of the food product as compared to a corresponding food product. 
[0005] In some embodiments of the first and second aspects, the fructosyltransferase is contacted as an immobilized enzyme. 
[0006] In a third aspect, the invention relates to a high-fiber beverage produced according to the in situ method of the invention. In one embodiment of this aspect, the high-fiber beverage is a fruit drink (e.g., an orange juice drink or an apple juice drink). 

In regard to the food product, Henderson et al discloses that the food product is preferably a beverage (e.g. a sweet beverage) or a sweetener such as a syrup. Preferred beverages include fruit juices such as, orange, apple, grapefruit, grape, pineapple, cranberry, lemon, prune and lime juices. Particularly preferred beverages are orange and apple fruit juices ([0035]). 
Henderson et al discloses fungal and bacterial sources of fructosyltransferase (FT):

[0044] Fructosyltransferases additionally may be derived from bacterial sources, such as Arthrobacter (Fouet, A. (1986) Gene 45:221-225; Sato, Y. et al. (1989) Infect. Immun. 56:1956-1960; and Aslanidis, C. et al., (1989) J. Bacteriol., 171: 6753-6763). 

Watanabe et al is relied upon as a teaching of “[a] sterilized microbial cell which is sterilized by adding a surfactant in process for sterilizing a viable microbial cell having produced therein an industrially useful enzyme or the like, without deactivating the enzyme or the like” (Abstract). Watanabe et al discloses:
[0004] As the prior art, there is disclosed a method for sterilizing a recombinant E.coli by adding benzalkonium chloride. (refer to Japanese Patent Application Laying-Open No. 61-152276).
[0005] When heat treatment is employed as a sterilization method, the enzyme of interest or the like should be heat-resistant. Otherwise, it cannot be employed. When a crude enzyme solution is prepared by disrupting cells, complicated operations should be conducted for preparing the crude enzyme solution. Additionally, separation procedure of the enzyme from the reactant solution becomes much heavier burden in comparison with the case wherein cells are used therewith. Thus, there are many drawbacks in view of industrial use.
[0006] Although a sterilization method by using an ionic surfactant is known, in general it has a bacteria elimination effect by sterilizing a low concentration of microorganisms, and the achievement of sterilization of a high concentration of 
[0007] The prior art (Japanese Patent Application Laying-Open No. 61-152276) is a method applied only for E. coli. Then, because this is employed in extracting and purifying a physiologically active substance, disruption and agglutination of cells are not a demerit. However, the sterilized microbial cells obtained by the present invention as it is, or after immobilization, are used as a reactive catalyst for material production. Thus, disruption or agglutination of cells becomes a cause for reduction of enzyme activity or reactivity, and trouble of immobilization, and they are extremely disadvantageous for industrial use.
[0008] The inventors made studies on a method for sterilizing, under a relatively moderate condition, viable microbial cells having produced therein a highly versatile and industrially useful enzyme without deactivation of the enzyme. They found sterilization of microbial cells could be accomplished by treating the microbial cells in the presence of a surfactant without deactivation of an industrially useful enzyme, and thereby completed the present invention. In the present invention, "sterilization of microbial cells" means that the number of viable cells is set at substantially zero in a relatively high concentration of microbial cell suspension. Herein, the number of viable cells is set at substantially zero means that the survival rate of the microbial cells becomes 1/10<-5>or less. The survival rate is represented by the rate of the number of viable cells in microbial cell suspension solution to the number of viable cells still existing in sterilization-treated microbial cell suspension solution. The number of viable cells is calculated as follows; diluting a microbial cell suspension solution as a measurement object to the predetermined concentration: inoculating the microbial cell suspension solution onto a viable solid medium; and computing from the dilution factor and the number of microbial cells grown on the solid medium.
[0009] Namely, the present invention provides sterilized microbial cells having been sterilized by adding a surfactant and a method for producing the same, in process for sterilizing viable microbial cells having produced therein an industrially useful enzyme or the like without deactivating the enzyme or the like.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/VERA STULII/Primary Examiner, Art Unit 1791